t c memo united_states tax_court estate of hung-liang lynn lin deceased jeffrey s lin administrator petitioner v commissioner of internal revenue respondent docket no filed date hung-liang lynn lin pro_se patrick f gallagher for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty pursuant to sec_1hung-liang lynn lin died after trial of this case and the caption was changed by order dated date pursuant to rule a hereafter for ease references to petitioner shall denote hung-liang lynn lin a of dollar_figure for the taxable_year the issues for decision are whether petitioner was required to report as income dollar_figure received from a retirement account during and whether petitioner is liable for the accuracy-related_penalty findings_of_fact petitioner resided in rhode island at the time the petition was filed with the court petitioner began working full time in he studied geophysics and received a ph d from the colorado school of mines during the 1980s he was working for raytheon in oklahoma in he moved back to colorado where he met an agent for paine webber and opened two investment accounts over the years he contributed dollar_figure to his investment accounts which it appears were at all times treated as deductible contributions to an individual_retirement_account ira on date the balances in petitioner’s accounts were transferred to oppenheimerfunds where an account was opened as a rollover ira his account remained with oppenheimerfunds until 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure on date a representative for oppenheimerfunds secured petitioner’s signed authorization and caused his oppenheimerfunds account to be transferred to proequities where an account was opened as a rollover ira thereafter petitioner became angry with the representative because he believed the representative was doing things he did not know about and was charging a commission petitioner requested that his proequities account be closed on date he executed an ira distribution request form to withdraw the dollar_figure balance in the account the form also reflects his election not to have any federal or state_income_tax withheld from the distribution and for delivery of the funds via wire transfer to his bank account at bank of america there is no dispute that petitioner received these funds at the close of petitioner was over 59½ but under 70½ years of age proequities sent to the internal_revenue_service and to petitioner a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reporting the dollar_figure distribution to petitioner as a normal taxable_distribution the form also reflected that no federal or state_income_tax was withheld petitioner prepared his own federal_income_tax return for but he did not report the distribution relying on the proequities form 1099-r respondent sent a notice_of_deficiency to petitioner on date determining that the entire amount of the reported distribution was taxable and that he was liable for the substantial_understatement_of_income_tax_penalty under sec_6662 and b on date petitioner timely petitioned this court for redetermination of the deficiency and the penalty i taxability of retirement distribution opinion sec_408 provides that amounts paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee with exceptions not applicable here the taxability of distributions coordinates with the exemption from tax of earnings in the account during its existence see sec_408 because petitioner was over 59½ and under 70½ at the close of we are not here concerned with an early distribution subject_to sec_72 or a required_minimum_distribution under sec_408 and sec_401 petitioner conceded at trial that the dollar_figure he contributed to his ira and included in the distribution is taxable implicitly he acknowledged that his contributions to the account were deducted during the years that they were made pursuant to sec_219 however he questioned the taxability of the balance and indicated he was willing to repay that amount to a new ira he could open or to an ira he had recently opened with bank of america his argument is premised on a representative’s transfer of funds as a rollover into an ira without his knowledge or consent however the ira records of petitioner that are in evidence are consistent in treating his funds as invested through an ira and indicate that the original contributions and the earnings on them were rolled over from one institution to another in particular petitioner signed papers acknowledging the ira rollover from oppenheimerfunds to proequities in although none of petitioner’s federal_income_tax returns for earlier years are in evidence his original contributions were apparently deducted and earnings on his contributions to an ira normally would not have been taxed until withdrawn thus the statutory provisions require that the full amount of the distribution be taxed during the year that he received it 3petitioner also testified that after receipt of the funds he sent some of the funds to his son to pay the balance on a student_loan and that some of it remained in a checking account subsequent use of the distribution is irrelevant in this case ii accuracy-related_penalty under sec_6662 we now address whether petitioner is liable under sec_6662 and b for an accuracy-related_penalty on an underpayment due to a substantial_understatement_of_income_tax sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if as provided by sec_6662 the underpayment is attributable to any substantial_understatement_of_income_tax the term substantial_understatement means an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production regarding a taxpayer’s liability for the accuracy-related_penalty and thus is required to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving through persuasive evidence that the commissioner’s penalty determination is incorrect see rule a 290_us_111 higbee v commissioner t c pincite respondent has discharged his burden of production by providing sufficient evidence showing that petitioner’s understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the return or dollar_figure application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 higbee v commissioner t c pincite the determination of whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo in addition reliance on professional advice may indicate reasonable_cause and good_faith if in the light of all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id pincite petitioner at trial appeared sincere but confused about the taxability of the distribution he admitted receiving in although he did not deny receipt of the form 1099-r showing that the distribution was reported as taxable by proequities he did not consult a tax professional and simply omitted the distribution from his self-prepared return we cannot find in the record either evidence of a cognizable effort to assess his proper tax_liability or reasonable_cause for the error because the underpayment was by definition substantial we will sustain the penalty we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
